                                        Case 3:20-cv-06754-WHA Document 36 Filed 11/20/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   GOOGLE LLC,
                                  11                  Plaintiff,                            No. C 20-06754 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   SONOS, INC.,                                         ORDER STAYING CASE
                                  14                  Defendant.

                                  15

                                  16                                         INTRODUCTION

                                  17        In this action for declaratory judgment of patent noninfringement, the patent holder moves

                                  18   to dismiss this case in favor of its own action, filed elsewhere a few hours later. For the

                                  19   following reasons, this case is STAYED.

                                  20                                             STATEMENT

                                  21        This complaint for declaratory relief opens yet another theater in the ongoing global patent

                                  22   war between accused infringer Google LLC and patent owner Sonos, Inc. The specifics of the

                                  23   disputed technology, however, do not come into play on this order.

                                  24        With our parties already embroiled in the ITC, this district, and in Canada, France,

                                  25   Germany, and the Netherlands, at 12:52 p.m. on September 28, patent owner’s counsel sent

                                  26   Google an email:

                                  27                Attached please find a courtesy copy of the complaint that we will
                                                    file Tuesday, September 29th in the United States District Court.
                                  28                In this lawsuit, Sonos will focus on Google’s infringement of U.S.
                                        Case 3:20-cv-06754-WHA Document 36 Filed 11/20/20 Page 2 of 6



                                                    Patents 9,967,615; 10,779,033; 9,344,206; 10,469,966; and
                                   1                9,219,460 . . . .
                                   2   Enclosed was an eighty-seven page complaint delineating the allegations of infringement to be

                                   3   filed, according to the caption, in the United States District Court for the Western District of

                                   4   Texas, Waco Division. In response, at 11:41 p.m. that evening, Google filed its own thirteen-

                                   5   page complaint for declaratory relief of noninfringement of the same five patents here in the

                                   6   Northern District of California (Dkt. No. 1).

                                   7         As promised, patent owner filed its complaint a few hours later on September 29 in the

                                   8   Western District of Texas, Waco Division. Sonos, Inc. v. Google LLC, No. C 20-00881 ADA

                                   9   (W.D. Tex.) (Judge Alan D. Albright). Patent owner now moves to dismiss this declaratory

                                  10   action in favor of the Texas action. This order follows full briefing and oral argument (held

                                  11   telephonically due to COVID-19).

                                  12                                              ANALYSIS
Northern District of California
 United States District Court




                                  13         Our case presents two matters of discretion. On the one hand, the Declaratory Judgment

                                  14   Act provides courts a “unique and substantial discretion in deciding whether to declare the

                                  15   rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286–88 (1995). “[W]ell-founded

                                  16   reasons for declining to entertain a declaratory judgment action” will be found within “the

                                  17   purposes of the Declaratory Judgment Act and the principles of sound judicial administration.”

                                  18   See Comm’cns Test Design, Inc. v. Contec, LLC, 952 F.3d 1356, 1361 (Fed. Cir. 2020). On the

                                  19   other hand, judicial comity counsels deference (via stay, transfer, or dismissal) to the first-filed

                                  20   of two actions presenting identical parties and issues to avoid conflicting decisions and promote

                                  21   judicial efficiency, unless a party’s bad faith or improper purpose, the convenience of the

                                  22   forum, and the “considerations of judicial and litigant economy, and the just and effective

                                  23   disposition of disputes” counsel otherwise. Where these two instances join, “district courts

                                  24   enjoy a ‘double dose’ of discretion: discretion to decline to exercise jurisdiction over a

                                  25   declaratory judgment action and discretion when considering and applying the first-to-file rule

                                  26   and its equitable exceptions.” Id. at 1362–63; Elecs. For Imaging, Inc. v. Coyle, 394 F.3d 1341,

                                  27   1347 (Fed. Cir. 2005); Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 628 (9th Cir. 1991).

                                  28
                                                                                        2
                                        Case 3:20-cv-06754-WHA Document 36 Filed 11/20/20 Page 3 of 6




                                   1         In the acute circumstance apparent here, Google’s choice of forum carries no weight, nor

                                   2   does the fact that it managed to file first, for the following reasons.

                                   3         First, the manifest purpose of Google’s suit was to beat the clock and defeat the patent

                                   4   owner’s choice of venue. On September 28 just after noon, patent owner shared “a courtesy

                                   5   copy of the complaint that we will file Tuesday, September 29th in the United States District

                                   6   Court.” Leaving no good deed unpunished, Google turned around and filed its own complaint

                                   7   at the twelfth hour, purely to beat patent owner to a courthouse — not even by a full day, but by

                                   8   a matter of hours.

                                   9         Second, Google’s complaint utterly fails to meet the standard for obtaining declaratory

                                  10   relief because it does not explain how its accused products avoid infringement of the asserted

                                  11   patents. As the undersigned has held consistently since the abrogation of Form 18, a

                                  12   declaratory relief complaint must explain “how each accused product or service specifically
Northern District of California
 United States District Court




                                  13   does not meet at least one claim limitation, such that it does not infringe the asserted patent.”

                                  14   Comcast Cable Comm’cns, LLC v. OpenTV, Inc., 319 F.R.D. 269, 273 (N.D. Cal. 2017); see

                                  15   also, Bot M8 v. Sony, No. C 19-07027 WHA, 2020 WL 418938, at *1 (N.D. Cal. Jan. 27, 2020);

                                  16   see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                  17   555 (2007). True, the Federal Circuit has construed this burden as minimal in a case of “simple

                                  18   technology,” a term surely inapplicable here, yet even there the adequate complaint contained

                                  19   some factual matter (e.g., photographs of the accused product) to be compared to the claim

                                  20   language. See Disc Disease Solutions v. VGH Solutions, Inc., 888 F.3d 1256, 1260 (Fed. Cir.

                                  21   2018).

                                  22         Google’s complaint stumbles under this minimal burden. It offers no allegations of fact in

                                  23   support of its five claims of noninfringement. This order repeats, to emphasize that this is not

                                  24   an exaggeration, that Google’s complaint offers no allegation of fact in support of the claims of

                                  25   noninfringement. Five times, the complaint alleges “Google does not directly or indirectly

                                  26   infringe the [relevant] patent, either literally or under the doctrine of equivalents, at least

                                  27   because the Google Accused Products do not comprise [a word-for-word recitation of the claim

                                  28   language].”
                                                                                         3
                                        Case 3:20-cv-06754-WHA Document 36 Filed 11/20/20 Page 4 of 6




                                   1         In stark contrast, patent owner’s eighty-seven page Texas complaint details how the

                                   2   accused products infringe each element of each asserted claim in nearly sixty pages of claim

                                   3   charts. It is again manifest that Google and its attorneys threw this ramshackle complaint

                                   4   together in a matter of hours just to beat the clock and try to “file first” in its hometown.

                                   5         Google does not seriously contest this. Rather, it contends that patent owner already had

                                   6   notice of the issues in this case, as patent owner started the dispute. That’s not good enough, for

                                   7   Google was required to affirmatively explain why its accused products omitted one or more of

                                   8   each claim limitation in suit. Google’s argument, in essence, concedes that its declaratory

                                   9   complaint means nothing without reference to patent owner’s Texas complaint, which again

                                  10   counsels deference to that proceeding.

                                  11                                     *             *               *

                                  12         Google’s choice of forum is entitled to no weight. Rather, the proper course is to stay this
Northern District of California
 United States District Court




                                  13   case and defer to Judge Albright’s ruling on Google’s just-filed motion to transfer under Section

                                  14   1404 and its factors, such as any forum select clause, the convenience of the parties, the

                                  15   comparative time to trial, the interests of justice, and whether any of the many hundreds of

                                  16   engineers Google apparently employs in the Western District will be called as witnesses. If the

                                  17   judge grants such a motion, the undersigned will take the case. If he denies such motion then

                                  18   our case will remain stayed indefinitely in favor of the Texas action.

                                  19         It is, of course, certainly possible that Sonos is just as guilty of forum shopping here as

                                  20   Google. At the hearing, counsel for Sonos maintained that they filed in the Western District of

                                  21   Texas because that district has continued to hold patent trials despite the pandemic, whereas our

                                  22   own district has largely ceased holding jury trials. Indeed, counsel represented, Judge Albright

                                  23   had just finished another patent trial in recent weeks. At least at first glance, the Court saw

                                  24   some logic in this response, although by now there may be dozens of patent cases standing in

                                  25   line to Judge Albright’s courtroom.

                                  26         Shortly after the hearing, however, the undersigned learned otherwise by way of a writ of

                                  27   mandamus from the Court of Appeals for the Federal Circuit directing Judge Albright to

                                  28   transfer a case to this district which, coincidentally, has come before the undersigned. The
                                                                                        4
                                        Case 3:20-cv-06754-WHA Document 36 Filed 11/20/20 Page 5 of 6




                                   1   court of appeals, we have now learned, has rejected Sonos’s argument that a “court’s suggestion

                                   2   that it could more quickly resolve [a] case based on its scheduling order” be given dispositive

                                   3   weight:

                                   4                The [court congestion] factor concerns whether there is an
                                                    appreciable difference in docket congestion between the two
                                   5                forums. Nothing about the court’s general ability to set a schedule
                                                    directly speaks to that issue.
                                   6

                                   7   In re Adobe Inc., 823 Fed. App’x 929, 932 (Fed. Cir. 2020) (citations omitted). Nevertheless,

                                   8   the proper course remains to stay the present action until Judge Albright can rule on Google’s

                                   9   motion to transfer. The judge will no doubt account for the Federal Circuit’s recent direction.

                                  10        In the meantime, Google shall amend its complaint. To be clear, this amendment does not

                                  11   cure Google’s failures detailed above or alter the analysis of which suit ought to proceed. That

                                  12   would reward Google’s litigation gimmick, to anchor venue with a bare bones complaint and
Northern District of California
 United States District Court




                                  13   then fix it up by amendment. Cf. Foman v. Davis, 371 U.S. 178, 182 (1962). Rather, this

                                  14   amendment will ensure that we are prepared to proceed at pace in the event that Judge Albright

                                  15   decides this case should go forward.

                                  16                                           CONCLUSION

                                  17        This action and the accompanying international campaign are emblematic of the worst

                                  18   aspects of patent litigation. In just nine months, these parties have managed to escalate their

                                  19   dispute seemingly without bound, filing suits in the ITC, twice in this district, in the Central

                                  20   District of California, in the Western District of Texas, in Canada, France, Germany, and the

                                  21   Netherlands, all about home speaker systems. The resources invested into this dispute already

                                  22   are doubtless enormous. By the end, our parties’ legal bills will likely have been able to build

                                  23   dozens of schools, pay all the teachers, and provide hot lunches to the children.

                                  24        This case is STAYED except that Google SHALL move for leave to file a first amended

                                  25   complaint that meets the standard articulated above by DECEMBER 11 AT NOON. That is,

                                  26   Google shall specify, for every accused product for which it seeks a declaration of

                                  27   noninfringement, how the product fails to satisfy at least one limitation of every challenged

                                  28   claim. Meanwhile, the parties SHALL keep the Court apprised of material updates in the Texas
                                                                                        5
                                        Case 3:20-cv-06754-WHA Document 36 Filed 11/20/20 Page 6 of 6




                                   1   proceedings and promptly provide Judge Albright a copy of this order. A further status

                                   2   conference is SET for MARCH 25, 2021 AT 11:00 A.M.

                                   3        IT IS SO ORDERED.

                                   4   Dated: November 20, 2020.

                                   5

                                   6
                                                                                            WILLIAM ALSUP
                                   7                                                        UNITED STATES DISTRICT JUDGE
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     6
